Title: To George Washington from Brigadier General John Lacey, Jr., 20 April 1778
From: Lacey, John Jr.
To: Washington, George



Sir
Camp N[orth] W[ales, Pa.] Apr. 20th 1778.

I inclosed in a letter Dated the 12th Inst. to your Excellency for your aprobation the Proceedings of a Court Martial, the tryal & Judgment against John Burk, Confined in my provo. this morning about four oClock he made his escape out of the Guard I expect he will make Directly to the Enemy. parties are Sent after him, but I have not the least expectation they will over take him.
my Scouting parties Randezvous at Jinkintown At Bustle town At Smithfield, & At the Billet I also keep patroles below me as far as flower Town.
the Enemy have Been at Bristol. & is Reported have taken Colo. Penrose and some other officers. they Came up in the Night and returnd Next Day.
Near two thirds of my party will leave me in two Days, from this, the President informes me five Classes is ordered to join me, one from Phil. County one from Bucks one from York and two from Cumberland County but none of them have yet arived.
Inclosed is a return of the Militia under my Commd. I Remain with the gratest Respect your Excellencys most obt Humb. Servant.

P.S. I should be glad your Excellency woud informe me What indulgence you would like Shoud be given the people of Germantown in taking down provision to their famalies as I am Much perplexed with them.

